        Case 5:18-cr-00056-KOB-HNJ Document 60 Filed 04/19/19 Page 1 of 1                               FILED
                                                                                               2019 Apr-19 AM 08:15
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,

VS.                                                   5:18-CR-56 KOB-HNJ (001)

BRIAN ROBERT SODI,
     Defendant.

                                             ORDER

        The court has been notified that defendant Brian Robert Sodi desires a hearing for the

purpose of changing his plea. Accordingly, a consent hearing is scheduled in this matter on

Monday, April 29, 2019 at 2:00 PM, Courtroom 8, Hugo L. Black U.S. Courthouse, Birmingham,

Alabama. Counsel for the defendant is reminded of the requirement for filing the Guilty Plea

Advice of Rights Form in the courtroom immediately prior to this proceeding.                   (See

http://www.alnd.uscourts.gov/bowdre/BowdrePage.htm for this form.)

        Counsel is directed to notify chambers in advance if this defendant will be entering a blind

plea.

        DONE this 19th day of April, 2019.




                                                    ______________________________
                                                    KARON OWEN BOWDRE
                                                   CHIEF UNITED STATES DISTRICT JUDGE
